47Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 09/17/2020 havingclaims 1-20 pending and presented for examination.
Priority
2.  	Application filed on 03/16/2020 is a has is a CON of 16/264,926 02/01/2019 PAT 10637702 16/264,926 is a CON of 15/473,269 03/29/2017 PAT 10200225
15/473,269 is a CON of PCT/CN2015/080710 06/03/2015 FOREIGN APPLICATIONS
PCTCN2014088063 09/30/2014 PCTCN2014088661 10/15/2014are acknowledged.
Drawings
3.  	The drawings were received on 03/16/2020 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 03/16/2020, 06/10/2020 are/is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 03/16/2020 is accepted by the examiner.
Double Patenting
4.1.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-20 are rejected on the ground of non-statutory  double patenting as being unpatentable over claim  1-16 of US Patent No. US 10637702 B2.  
 	As per claim 1.  A data transmission method, comprising: generating a preamble comprising a  high efficiency signal (HE-SIG) field, wherein the HE-SIG field comprises at least four symbols comprising a first orthogonal frequency division multiplexing (OFDM) symbol, a second OFDM symbol, a third OFDM symbol and a fourth OFDM symbol, wherein input information bits of the first OFDM symbol are the same as those of the second OFDM symbol, wherein input information bits of the third OFDM symbol are the same as those of the fourth OFDM symbol;  and sending the preamble to a receive end device;  wherein the generating the preamble comprises generating the at least four symbols, wherein the generating the at least four symbols comprises: obtaining the first OFDM symbol by processing the input information bits of the first OFDM symbol using a channel encoder, an interleaver, and a first modulator;  obtaining the second OFDM symbol by processing the input information bits of the second OFDM symbol using the channel encoder, without an interleaver, and further using a second modulator;  obtaining the third OFDM symbol by processing the input information bits of the third OFDM symbol using the channel encoder, the interleaver, and a third modulator;  and obtaining the fourth OFDM symbol by processing the input 
information bits of the fourth OFDM symbol using the channel encoder, without 

interleaver, and a first modulator, to obtain the first OFDM symbol;  processing input information bits of the second OFDM symbol using the channel encoder, without an interleaver, and a second modulator, to obtain the second OFDM symbol;  processing the input information bits of the third OFDM symbol using the channel encoder, the interleaver, and a third modulator, to obtain the third OFDM symbol;  and processing input information bits of the fourth OFDM symbol using the channel encoder, without an interleaver, and a fourth modulator, to obtain the fourth OFDM symbol;  and sending the preamble to a receive end device). 
 	As per claim 2.  The method according to claim 1, wherein a time domain signal of the first OFDM symbol is different from a time domain signal of the second OFDM symbol (claim 2.  The method according to claim 1, wherein a time domain signal of the 
first OFDM symbol is different from a time domain signal of the second OFDM symbol). 
 

 	As per claim 4.  The method according to claim 1, wherein the second modulator is a quaternary binary phase shift keying (QBPSK) modulator ( (   claim 3.    and the second modulator is a quaternary binary phase shift keying (QBPSK) modulator). 
 	As per claim 5.  The method according to claim 1, wherein the third modulator is a BPSK modulator (   claim 4.  The method according to claim 1, wherein the third modulator is a BPSK modulator). 
 	As per claim 6.  A data transmission method, comprising: receiving a preamble comprising a high efficiency signal (HE-SIG) field, the HE-SIG field comprises four symbols comprising a first orthogonal frequency division multiplexing (OFDM) symbol, a second OFDM symbol, a third OFDM symbol and a fourth OFDM symbol;  and 
obtaining input information bits of the first OFDM symbol by parsing the first 
OFDM symbol using a first de-modulator, a de-interleaver, and a channel 
decoder;  obtaining input information bits of the second OFDM symbol by parsing 
the second OFDM symbol using a second de-modulator, without a de-interleaver, 
and further using the channel decoder;  obtaining input information bits of the 
third OFDM symbol by parsing the third OFDM symbol to obtain input information 
bits of the third OFDM symbol by using a third de-modulator, the de-interleaver, and the channel decoder;  obtaining input information bits of the fourth OFDM symbol by parsing the fourth OFDM symbol using a fourth de-modulator, without a de-interleaver, and further using the channel decoder (claim 5.  A data transmission method, 
obtain input information bits of the first OFDM symbol by using a first de-modulator, a de-interleaver, and a channel decoder;  parsing the second OFDM symbol to obtain input information bits of the second OFDM symbol by using a second de-modulator, without a de-interleaver, and the channel decoder;  parsing the third OFDM symbol to obtain input information bits of the third OFDM symbol by using a third de-modulator, the de-interleaver, and the channel decoder;  and parsing the fourth OFDM symbol to obtain input information bits of the fourth OFDM symbol by using a fourth de-modulator, without a de-interleaver, and the channel decoder. ). 
 	As per claim 7.  The method according to claim 6, wherein a time domain signal of the first OFDM symbol is different from a time domain signal of the second OFDM symbol (claim 6.  The method according to claim 5, wherein a time domain signal of the 
first OFDM symbol is different from a time domain signal of the second OFDM 
symbol. ). 
 	As per claim 8.  The method according to claim 6, wherein the first de-modulator is a binary phase-shift keying (BPSK) de-modulator (claim 7.  The method according to claim 5, wherein the first de-modulator is a binary phase-shift keying (BPSK) de-modulator, the second de-modulator is a quaternary binary phase shift keying (QBPSK) de-modulator). 

 	As per claim 10.  The method according to claim 6, wherein the third de-modulator is a BPSK de-modulator (claim 8.  The method according to claim 5, wherein the third de-modulator is a BPSK de-modulator.). 
 	As per claim 11.  A transmit end device, comprising: a channel encoder;  an interleaver;  a first modulator;  a second modulator;  a third modulator;  a fourth modulator;  and a transmitter;  wherein the channel encoder, the interleaver and the first modulator are configured to obtain a first orthogonal frequency division 
multiplexing (OFDM) symbol;  wherein the channel encoder and the second 
modulator are configured to obtain a second OFDM symbol;  wherein the channel 
encoder, the interleaver and the third modulator are configured to obtain a 
third OFDM symbol;  wherein the channel encoder and the fourth modulator are 
configured to obtain a fourth OFDM symbol;  wherein input information bits of 
the first OFDM symbol are the same as those of the second OFDM symbol, input 
information bits of the third OFDM symbol are the same as those of the fourth 
OFDM symbol;  wherein a preamble corresponding to a protocol version of a 
transmission on a wireless local area network;  wherein the transmitter is 
configured to send a preamble to a receive end device, wherein the preamble 
comprises a high efficiency signal (HE-SIG) field, wherein the HE-SIG field 

symbol, the third OFDM symbol and the fourth OFDM symbol (  claim 9.  A transmit end device, comprising: a channel encoder;  an interleaver;  a first modulator, a second modulator, a third modulator and a fourth modulator;  and a transmitter;  wherein the channel encoder, the interleaver and the first modulator are configured to obtain a first orthogonal frequency division multiplexing (OFDM) symbol;  the channel encoder and the second modulator are configured to obtain a second OFDM symbol;  the channel encoder, the interleaver and the third modulator are configured to obtain a third OFDM 
symbol;  the channel encoder and the fourth modulator are configured to obtain a fourth OFDM symbol;  wherein input information bits of the first OFDM symbol is the same as that of the second OFDM symbol, input information bits of the third OFDM symbol is the same as that of the fourth OFDM symbol;  wherein a preamble corresponding to a protocol version of a transmission on a wireless local area network comprises a high efficiency signal (HE-SIG) field, the HE-SIG field comprises four symbols including the first OFDM symbol, the second OFDM symbol, the third OFDM symbol and the fourth OFDM symbol;  wherein the transmitter is configured to send the preamble to a receive end device). 
 	As per claim 12.  The device according to claim 11, wherein a time domain signal of the first OFDM symbol is different from a time domain signal of the second OFDM 
symbol(claim 10.  The device according to claim 9, wherein a time domain signal of the 
first OFDM symbol is different from a time domain signal of the second OFDM 
symbol). 

 	As per claim 14.  The device according to claim 11, wherein the second modulator is a quaternary binary phase shift keying (QBPSK) modulator (  claim  11.  The device according to claim 9, wherein the first modulator is a binary phase-shift keying (BPSK) modulator, the second modulator is a quaternary binary phase shift keying (QBPSK) modulator. ). 
 	As per claim 15.  The device according to claim 11, wherein the third modulator is a BPSK modulator (   claim 12.  The device according to claim 9, wherein the third modulator is a BPSK modulator.  ). 
 	As per claim 16.  A receive end device, comprising: a receiver;  a channel decoder;  a de-interleaver;  a first de-modulator;  a second de-modulator;  a third 
de-modulator;  and a fourth de-modulator;  wherein the receiver is configured 
to receive a preamble comprising a high efficiency signal (HE-SIG) field, 
wherein the HE-SIG field comprises four symbols comprising a first orthogonal 
frequency division multiplexing (OFDM) symbol, a second OFDM symbol, a third 
OFDM symbol and a fourth OFDM symbol;  wherein the first de-modulator, the 
de-interleaver and the channel decoder are configured to parse the first OFDM 
symbol and obtain, through the parsing, input information bits of the first 
OFDM symbol;  wherein the second de-modulator and the channel decoder are 
configured to parse the second OFDM symbol and obtain, through the parsing, 

de-modulator, the de-interleaver and the channel decoder are configured to 
parse the third OFDM symbol and obtain, through the parsing, input information 
bits of the third OFDM symbol;  wherein the fourth de-modulator and the channel 
decoder are configured to parse the fourth OFDM symbol and obtain, through the 
parsing, input information bits of the fourth OFDM symbol (   claim 13.  A receive end device, comprising: a receiver;  a channel decoder;  a de-interleaver;  and a first de-modulator, a second de-modulator, a third de-modulator and a fourth de-modulator;  wherein the receiver is configured to receive a preamble corresponding to a protocol version of a transmission on a wireless local area network, wherein the preamble comprises a high efficiency signal (HE-SIG) field, wherein the HE-SIG field comprises four symbols including a first orthogonal frequency division multiplexing (OFDM) symbol, a second OFDM symbol, a third OFDM symbol and a fourth OFDM symbol;  wherein the first de-modulator, the de-interleaver and the channel decoder are configured to parse the first OFDM symbol to obtain input information bits of the first 
OFDM symbol;  wherein the second de-modulator and the channel decoder are 
configured to parse the second OFDM symbol to obtain input information bits of 
the second OFDM symbol;  wherein the third de-modulator, the de-interleaver and 
the channel decoder are configured to parse the third OFDM symbol to obtain 
input information bits of the third OFDM symbol;  and wherein the fourth 
de-modulator and the channel decoder are configured to parse the fourth OFDM 
symbol to obtain input information bits of the fourth OFDM symbol.  ). 

Symbol (   claim 14.  The device according to claim 13, wherein a time domain signal of the first OFDM symbol is different from a time domain signal of the second OFDM 
symbol). 
 	As per claim 18.  The device according to claim 16, wherein the first de-modulator is a binary phase shift keying (BPSK) de-modulator (claim 15.  The device according to claim 13, wherein the first de-modulator is a binary phase shift keying (BPSK) de-modulator, the second de-modulator is a quaternary binary phase shift keying (QBPSK) de-modulator.  ). 
 	As per claim 19.  The device according to claim 16, wherein the second de-modulator is a quaternary binary phase shift keying (QBPSK) de-modulator (
   claim 15.  The device according to claim 13, wherein the first de-modulator is a 
binary phase shift keying (BPSK) de-modulator, the second de-modulator is a 
quaternary binary phase shift keying (QBPSK) de-modulator). 
 	As per claim 20.  The device according to claim 16, wherein the third de-modulator is a BPSK de-modulator (claim 16.  The device according to claim 13, wherein the third de-modulator is a BPSK de-modulator). 
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20160056991 A1; US Patent Publication US 20140307650 A1,   US Patent Publication US 20090257515 A1

/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467